DETAILED ACTION
Status of Application
Claims 1-18 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 18 depends from Claim 17; however, the preamble recites a “method”. “A method” is interpreted as “the non-transitory computer-readable storage medium”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gulati et al. (WO 2016/109540 A1).
As per Claim , Gulati et al. discloses an autonomous vehicle system comprising: 	a plurality of sensors ([0022]; Fig. 1; sensors 16, GNSS system 18); 	a driver preferences database ([0033]; Fig. 1; profile database 36); 	a driver preferences interface ([0027]; Fig. 1 & Figs. 2 & 3; input/output interface 28); and 	circuitry configured to receive a driver profile selection ([0026] Fig. 1; electronic controller 12 and electronic processor 24), the selection having been selected via the driver preferences interface and previously stored in the driver preferences database ([0044]; Fig. 3), 	determine if the autonomous vehicle is in a learning mode ([0046], Step 106), receive output from the plurality of sensors when the vehicle is in the learning mode ([0059] Step 110), 	set driver preferences in response to the output from the plurality of sensors and store the updated preferences in the driver preferences database ([0059] Step 114), 	determine if the autonomous vehicle system is in an autonomous mode ([0046]; Step 106), and 	autonomously operate the autonomous vehicle according to the driver preferences when the autonomous vehicle is in the autonomous mode ([0060-0062] Step 116).  
As per Claim 2, Gulati et al. discloses the autonomous vehicle system of Claim 1, wherein the circuity is configured to 	update a lookup table stored in the driver preferences database in response to receiving the output from the plurality of sensors ([0038-0039]; A computer implemented ‘table” is defined by the
American Heritage dictionary as “an orderly arrangement of data.” “Lookup table” reads on more than one drive profile being stored in the database. Updating one of a plurality of profiles reads on updating a table), and 	update one or more statistical models stored in the driver preferences database in response to receiving the output from the plurality of sensors ([0025]; “...learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11”).  
As per Claim 14, Gulati et al. discloses the autonomous vehicle system of Claim 2, wherein the driver's preferences are predicted in real-time via machine learning such that the driver's preferences are collected and analyzed over time and used in combination with historical information stored in the driver preferences database ([0047] discloses a machine learning about a driver’s driving information/style over time. [0025] discloses that machine learning can be performed via artificial neural networks. Historic driver information/style is updated overtime. A driver profile is updated with the driving information/style. The system determining a driving style at a particular moment in time based on particular external conditions using a determined driver profile is predicting a driver’s preference at that particular moment in time).
Regarding Claim(s) 15-18: all limitations as recited have been analyzed with respect to Claim(s) 1 and 2, respectively. Claim(s) 15 and16 pertain(s) to a method corresponding to the steps performed by the circuitry of the system of Claim(s) 1 and 2, respectively. Claim(s) 17-18 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 1-2. Claim(s) 15-18 do/does not teach or define any new limitations beyond Claim(s) 1-2, therefore is/are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Breed et al. (US 2012/0323474 A1).
As per Claim 3, Gulati et al. discloses the autonomous vehicle system of Claim 1, wherein the plurality of sensors includes a LIDAR sensor, a radar sensor ([0028]), a laser scanner, at least one camera ([0028]), an odometer, and a GPS antenna ([0028]).  	Gulati et al. does not disclose wherein the plurality of sensors includes a LIDAR sensor, a radar sensor, a laser scanner, at least one camera, an odometer, and a GPS antenna.	However, Breed et al. teaches the autonomous vehicle system of Claim 1, wherein the plurality of sensors includes a LIDAR sensor ([0148]), a radar sensor ([0115]), a laser scanner ([0139]), at least one camera ([0085]), an odometer ([0430]), and a GPS antenna ([0134]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the LIDAR of Breed et al. with the motivation of improving the vehicle’s ability to map the roadway ([0146]) and to provide the laser scanner of Breed et al. with the motivation of illuminating parts of the scene to determine distance to particular objects ([0139]).
Claim(s) 4, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee (US 2017/0135621 A1).
As per Claim 4, Gulati et al. discloses the autonomous vehicle system of Claim 1, wherein the driver preferences interface includes selections for a manual/learning mode and an autonomous driving mode ([0057]), a plurality of driver profiles (Fig. 3), an aggressive driving mode (Figs. 4 and/or 5), a cautious driving mode (Figs. 4 and/or 5), and an adjust preferences section (Figs. 4 and/or 5).  	Gulati et al. does not disclose wherein the driver preferences interface includes selections for a manual driving mode, the learning mode, an autonomous driving mode (i.e. Gulati et al. does not disclose selecting from the three recited driving modes)	However, Lee teaches the aforementioned limitation ([0086]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lee with the motivation of improving vehicle training and improving user customization.
As per Claim 5, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein each of the plurality of driver profiles includes driver preferences associated with each profile stored in the driver preferences database ([0044] discloses that a plurality of different user profiles may be selected. [0051] discloses that after a user profile is selected, driver preferences of the driver profile may be altered. [0043] discloses that the driver profile may be stored in the profile database).
As per Claim 8, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the cautious driving mode implements the driver's preferences at a predetermined level below the autonomous driving mode preferences ([0051]; The dial control 58 changes how sporty or aggressively the autonomous vehicle should operate; therefore, the vehicle may increase aggressive behavior or decrease aggressive behavior (i.e. decrease cautious behavior and increase cautious behavior)
As per Claim 9, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the adjust preferences section allows the user to finely adjust the driver preferences via the driver preferences interface (Figs. 2 and 5).  
As per Claim 10, Gulati et al. does not explicitly disclose the autonomous vehicle system of Claim 4, wherein the manual mode is driving manually without receiving input from the plurality of sensors specifically for determining driver preferences.  	However, Lee teaches the aforementioned limitation ([0086]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lee with the motivation of improving vehicle training and improving user customization.
As per Claim 11, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the learning mode is driving manually while receiving input from the plurality of sensors specifically for determining driver preferences ([0059]; Fig. 8, S110, 112, 114).  
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee (US 2017/0135621 A1) further in view of Huang et al. (US 2010/0087987 A1).
As per Claim 6, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the autonomous driving mode implements driver preferences utilizing the lookup table (See interpretation
of "lookup table” in the rejection of Claim 2. [0044] discloses selecting a driver profile from a plurality
of profiles and [0060] discloses controlling the vehicle in autonomous mode based on the driver
profile) and the model ([0025]).
	Gulati et al. does not explicitly disclose that the model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
As per Claim 7, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the aggressive driving mode implements the driver's preferences at a predetermined level above the autonomous driving mode preferences based on the lookup table (See interpretation
of "lookup table” in the rejection of Claim 2. [0044] discloses selecting a driver profile from a plurality
of profiles and [0060] discloses controlling the vehicle in autonomous mode based on the driver profile).	Gulati et al. does not explicitly disclose that the model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lemelson et al. (US 2004/0234109 A1).
As per Claim 12, Gulati et al. does not discloses the autonomous vehicle system of Claim 1, wherein the driver profile selection is received automatically via the at least one camera through facial recognition.  	However, Lemelson et al. teaches the aforementioned limitation ([0086-0087]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lemelson et al. with the motivation of improving vehicle security ([0014]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Yamamoto (US 2016/0253853 A1).
As per Claim 13, Gulati et al. does not disclose the autonomous vehicle system of Claim 2, wherein a preferred average vehicle speed in a predetermined area as recorded by the plurality of sensors is not included in the updated look-up table or the updated statistical models when the plurality of sensors determine that the vehicle is in traffic.  	However, Yamamoto teaches ignoring/excluding outlier data sets - based on a traffic jam – that would confound the purpose of the system using that data ([0025]). Although Yamamoto teaches an embodiment directed to travel time data, the concept of ignoring outliers in the pursuit of accuracy (i.e. the motivation to combine with Gulati et al.) is applicable to any data set, such as average speed, without producing any unexpected results.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619